Citation Nr: 1609521	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.  

2. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hammertoes, to include as secondary to a service-connected low back disability. 

3. Whether new and material evidence has been received to reopen a claim for service connection for bilateral shin splints.  

4. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hallux valgus, to include as secondary to a service-connected low back disability.  

5. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include bone spurs, bursitis, tendonitis, and degenerative joint disease (DJD) (left knee disability), to include as secondary to a service-connected low back disability.  

6. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected low back disability.  

7. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hand disability.

8. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  

9. Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include pharyngitis, a larynx condition, and sinusitis.  

10. Entitlement to service connection for a dental condition for compensation purposes.  

11. Entitlement to service connection for an eye disability.

12. Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected sleep apnea.  

13. Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected sleep apnea and/or low back disability.  

14. Entitlement to service connection for left arm and hand numbness.  

15. Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.  

16. Entitlement to service connection for a left ankle disability.  

17. Entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 23, 2015, for a low back disability, and to a disability rating in excess of 20 percent thereafter.  

18. Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis and pes planus prior to August 29, 2011.  

19. Entitlement to a disability rating in excess of 30 percent for bilateral plantar fasciitis, bilateral pes planus, arthritis of the bilateral first MTP joints, and bilateral plantar spurs ("bilateral foot disability") beginning August 29, 2011.  

20. Entitlement to an effective date earlier than August 29, 2011 for the grant of service connection for left foot plantar fasciitis and pes planus with left foot plantar spur and first metatarsophalangeal (MTP) joint arthritis (left foot disability).  

21. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from January 1991 to March 1991, and subsequent periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a May 2007 rating decision, the RO denied the Veteran's dental and eye claims.  

The Veteran was scheduled to testify at a Board hearing in July 2010.  However, he failed to report for it.  

In November 2010, as relevant to the issues listed above, the Board denied the Veteran's claims for service connection for left eye blepharitis, a low back disability, a left hip disability, sinusitis, chronic pharyngitis, and tinnitus, and remanded his petitions to reopen claims of service connection for a right eye disability and a dental condition.  

In an August 2011 rating decision, the RO granted service connection for right foot plantar fasciitis and pes planus and assigned an initial 10 percent disability rating, effective February 4, 2010.  

In February 2012, the Board reopened the Veteran's claim for a right eye disability and remanded the issues of service connection for a right eye disability and a dental condition for additional development.  

The Veteran appealed the November 2010 Board decision to the U. S. Court of Appeals for Veterans Claims (Court), and, as relevant to the issues listed above, in a June 2012 Memorandum Decision, the Court set aside and remanded the Board's denial of the Veteran's claims for service connection for a low back disability, sinusitis, and pharyngitis.  The Court also noted that the Veteran abandoned the Board's denial of his claims for service connection for a left hip disability, left eye blepharitis, and tinnitus.   

In an August 2012 rating decision, the RO denied the Veteran's left hip disability and TDIU claims.  

In a November 2012 rating decision, the RO denied an increased rating for the Veteran's bilateral foot disability and service connection for GERD.  In the November 2012 rating decision, the RO informed the Veteran that all of his foot disabilities were evaluated together and rated under the criteria for a bilateral foot disability.  This newly included his left foot plantar fasciitis and pes planus, with left foot plantar spur and first MTP arthritis.  

In May 2013, as relevant to the issues listed above, the Board remanded the issues of entitlement to service connection for a low back disability, sinusitis, and pharyngitis.  

In January 2014, the Board denied entitlement to service connection for an "identifiable respiratory disorder, claimed as sinusitis and pharyngitis," and remanded the claims of service connection for "an eye disorder, claimed as blepharitis of the right eye and styes," and a dental condition.  

In an April 2014 rating decision, the RO denied the Veteran's allergic rhinitis claim.  The RO also denied service connection for service connection for a bilateral knee disability, a bilateral hand disability, bilateral shin splints, bilateral hallux valgus, and bilateral hammertoes.  

In April 2014, the Board remanded the Veteran's petition to reopen a claim of entitlement to service connection for a left hip disability, service connection for GERD, an increased rating for a right foot disability prior to August 29, 2011, an increased rating for a bilateral foot disability beginning August 29, 2011, and entitlement to a TDIU to afford the Veteran a Travel Board hearing.  In June 2014, he withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).  The remanded issues were recertified to the Board in June 2014.  

In a November 2014 decision, the Board recategorized the Veteran's eye claim as simply a claim for service connection for an "eye disorder," without noting whether it was for the right or left eyes.  The Board remanded the claims of service connection for an eye disability, a dental condition, and allergic rhinitis.  The Board denied the Veteran's petition to reopen a claim of entitlement to service connection for "a respiratory disorder, to include sinusitis, pharyngitis, and a larynx condition."  The Board also denied the issues of entitlement to service connection for a bilateral knee disability, a bilateral hand disability, bilateral shin splints, bilateral hallux valgus, and bilateral hammertoes.  In the same decision, the Board also granted service connection for a right plantar spur.  With respect to the denied issues, the Veteran did not appeal the November 2014 decision to the Court.  Therefore, the underlying April 2014 rating decision denying the same issues is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).  As a result, the issues are phrased above as petitions to reopen previously denied claims.  

In an April 2015 rating decision, the RO implemented the Board's grant of service connection for a right plantar spur and included it as part of the rating for the Veteran's bilateral foot disability.  The Board notes that in the April 2015 rating decision, the RO also granted service connection for an unspecified depressive disorder and assigned an initial 30 percent disability rating.  The RO also granted service connection for a right plantar spur, effective December 10, 2012.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to the initial rating for an unspecified depressive disorder and the effective date for the grant of service connection for a right plantar spur.  A Statement of the Case (SOC) was issued in July 2015, and later in July 2015, the Veteran filed a VA Form 9, perfecting his appeal regarding these two issues.  At present, these issues have not been certified to the Board for appellate disposition.  

Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2015).  

As the required notifications have not been sent in regard to the VA Form 9 filed in July 2015, the Board declines to take any further action on these two issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  

However, the Board will consider the claim for a disability rating in excess of 30 percent for bilateral plantar fasciitis, bilateral pes planus, bilateral arthritis of the first MTP joint, and bilateral plantar spurs, to include the right plantar spur that was incorporated into the rating in the April 2015 rating decision, because the issue of a disability rating in excess of 30 percent for a bilateral foot disability beginning August 29, 2011 was already on appeal as a result of the April 2014 remand, and was recertified to the Board in June 2014.  

In a June 2015 rating decision, the RO increased the Veteran's disability rating for his low back disability from 10 percent to 20 percent, effective February 13, 2015.  In the June 2015 rating decision, the RO also denied service connection for left arm and hand numbness, DDD of the cervical spine, and a left ankle disability.  

In July 2015, the Veteran, through his representative, waived initial Agency of Jurisdiction (AOJ) consideration of evidence he planned to submit in the future.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

In an August 2015 rating decision, the RO denied the Veteran's petitions to reopen claims for service connection for bilateral hammertoes, bilateral shin splints, bilateral hallux valgus, a left knee disability, a right knee disability, a bilateral hand disability, tinnitus, and a respiratory condition.  

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for left arm and hand numbness, DDD of the cervical spine, bilateral hammer toes, bilateral hallux valgus, a bilateral hand disability, a left knee disability, a right knee disability, a respiratory condition, and tinnitus; entitlement to service connection for a left ankle disability and GERD; entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 13, 2015, and in excess of 20 percent thereafter; entitlement to a disability rating in excess of 30 percent for a bilateral foot disability beginning August 29, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a dental disability for treatment purposes has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.  38 C.F.R. § 3.381 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left hip disability was denied in a June 2009 rating decision that was affirmed by a November 2010 Board decision.  He did not appeal the portion of the November 2010 Board decision that denied this claim.  

2.  Evidence received since the November 2010 Board decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  

3. The Veteran does not have a current dental disability for VA compensation purposes.   

4. The preponderance of the evidence of record shows that the Veteran's eye disability is related to service.  

5. The preponderance of the evidence reflects that the Veteran does not have allergic rhinitis due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 

6. Prior to August 29, 2011, the Veteran's right foot disability was not more closely described as severe pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

7. The Veteran's claim for service connection for left foot disability was received on August 26, 2011. 


CONCLUSIONS OF LAW

1.  The November 2010 Board decision denying service connection for a left hip disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  No new and material evidence has been received since the November 2010 Board decision which denied service connection for a left hip disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.150 (2015).

4.  The Veteran's eye disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The Veteran's allergic rhinitis was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

6. The criteria for an initial disability rating in excess of 10 percent for right foot plantar fasciitis and pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5276, 5284 (2015).

7. The criteria for an effective date of August 26, 2011, but no earlier, for the grant of service connection for left foot plantar fasciitis and pes planus with left foot plantar spur and first metatarsophalangeal (MTP) joint arthritis have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's claim for service connection for an eye disability, given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail him.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  

With regard to the remaining issues being decided in this case, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Letters were issued in February 2010, December 2010, December 2011, January 2012, July 2012, and December 2012 that satisfied the duty to notify provisions with regard to the Veteran's petition to reopen and service connection claims.  Some of the relevant notice in these letters was not issued prior to the initial adjudication of some of his claims.  However, all of his claims were then readjudicated in the February 2013, September 2013, April 2014, June 2015, and July 2015 Supplemental Statements of the Case, after receiving appropriate notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Although the Veteran was not provided with specific notice regarding how to substantiate an increased rating claim, he has demonstrated actual knowledge that he needs to show that his service-connected disabilities have increased in severity in order to receive a higher evaluation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  Some VA treatment records were not available.  Specifically VA treatment records from January 1978 through December 1981 and from November 1996 to October 2000.  Formal findings as to the unavailability of these records were made in April 2008 and December 2007, respectively, and the Veteran was notified of this.  

The Veteran was afforded an adequate VA examination for his left hip in July 2012.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)

The Veteran underwent a VA dental examination in March 2012.  The examiner did not provide a rationale for his negative opinion.  However, the diagnosed dental conditions are not service connectable for the reasons discussed below.  Therefore, no rationale is required.  He was afforded a second VA examination in March 2014.  As noted in an earlier Board remand, that examination was inadequate.  In March 2015, the Veteran underwent another VA examination.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  Id.  

The Veteran underwent examinations for rhinitis in August 2013 and April 2015.  The August 2013 examiner provided an adequate opinion and rationale regarding secondary service connection and the April 2015 examiner provided an adequate opinion regarding direct service connection.  

With regard to the earlier effective date claim, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  There is not a lack of medical evidence for the relevant time period.  Therefore, a retrospective opinion is not needed.  See Chotta v. Peake, 22 Vet.App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

As relevant to the issues listed above, this case has been remanded multiple times.  In November 2010, the Board reminded the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a dental condition for proper VCAA notice, which was then provided in December 2010.  Regardless, the claim was subsequently reopened.  

In February 2012, the Board remanded the issue of service connection for a dental condition for an examination.  This claim was remanded again in January 2014 for another dental examination.  

In April 2014, the Board remanded the issues of whether new and material evidence had been submitted to reopen a claim of service connection for a left hip disability, an increased rating for a bilateral foot disability, and an earlier effective date for the grant of service connection for a left foot disability so the Veteran could be afforded a Travel Board hearing.  He withdrew his hearing request in June 2014.  

In November 2014, the Board remanded the issues of entitlement to service connection for a dental condition and allergic rhinitis so that additional records could be obtained.  Additional VA treatment records were obtained.  The AOJ sent the Veteran release forms for his private providers in May 2015 and he did not return them.  The November 2014 remand also directed the AOJ to obtain a dental examination to address a different tooth and a rhinitis examination.  As noted above, the Veteran underwent adequate VA examinations.  

For these reasons, the Board is satisfied that there was substantial compliance with its remand directives with respect to the issues adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Petition to Reopen Claim of Entitlement to Service Connection for a Left Hip Disability

In June 2009, the RO denied the Veteran's claim for service connection a left hip disability on the basis that there was no nexus to service.  He perfected his appeal to the Board, which denied his claim in November 2010.  Although he appealed the November 2010 Board decision to the Court, he abandoned the issue of whether new and material evidence was submitted to reopen his claim of service connection for a left hip disability.  Therefore, the November 2010 Board denial of his claim is final.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2015).  Therefore, the June 2009 rating decision is final.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Since November 2010, additional lay evidence has been received.  In January 2013, the Veteran asserted that his left hip hurts because he over pronates as a result of his service-connected bilateral foot disability and his nonservice-connected knee disabilities.  He also asserted that he had hip problems while on ACDUTRA in July 1985.  A July 1985 STR noting left hip pain and assignment to light duty was received by the AOJ in December 2008, prior to the November 2010 Board decision.  Therefore, that portion of the Veteran's assertion is not new evidence.  The Veteran's assertion that his left hip symptoms are due to his service-connected bilateral foot disability is new evidence.  Although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2014)]," any evidence supporting the veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108 (West 2014).  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran did not submit evidence in support of the theory of secondary service connection.  Therefore, the assertion is not material.  

In July 2012, the Veteran underwent a VA hip examination.  The examiner found that the Veteran did not have a hip disability, and that his reported hip pain "...is a continuum..." of his radiculopathy from his service-connected low back disability.  He stated that the Veteran's service-connected sciatica also manifested as hip pain.  Because the examiner concluded that there was no separate hip disability, and that his symptoms were part of his service-connected back disability and associated radiculopathy and sciatic pain, there was no need to provide an opinion.  The findings of the VA examiner provide evidence against the Veteran's claim.  Negative findings cannot be material because they do not raise a reasonable possibility of substantiating a claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).  Therefore, the July 2012 VA examination report is not material evidence.  

The additional evidence of record received since the November 2010 Board decision that addresses the Veteran's hip claim is not material because it does not address whether he has a current hip disability (that is not part of his service-connected back disability and associated radiculopathy and sciatic pain), and is related to his period of military service.  Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for a left hip disability.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2014).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Dental Conditions

The Veteran has the following dental conditions: multiple carious teeth, periodontal disease, a bridge, removal of tooth #8, a crown on tooth #14 with a recurrent abscess and possible fistula on the gum tissue, removal of tooth #19, and removal of tooth # 22.  

His STRs show that he had slight calculus, cavities, and an episode of bleeding gums in service.  For VA compensation purposes, treatable carious teeth, replaceable missing teeth, dental alveolar abscesses, and periodontal disease are not considered disabilities.  See 38 C.F.R. § 3.381(b) (2015).  Therefore, the Veteran's claimed cavities, periodontal disease, and conditions involving tooth # 14 are not service connectable.  

Instead, service connection is permissible for loss of teeth only when due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150 (2015); see also Simmington v. West, 11 Vet. App. 41 (1998).  The record does not show, nor does the Veteran assert, that he had a disease such as osteomyelitis that would cause loss of teeth due to loss of substance of the body of the maxilla or mandible.  The March 2012, March 2014, and March 2015 VA examiners all found that the Veteran did not have osteomyelitis or other diseases that cause loss of substance of the body of the maxilla or mandible.  

The Board finds the Veteran's assertion that during a July 1983 period of ACDUTRA, he sustained dental trauma to tooth #8 with a basketball, to be credible.  Although tooth #8 was eventually removed after service and a March 2015 VA examiner opined that it was due to in-service trauma, the March 2012, March 2014, and March 2015 VA examiners all specifically found that there was no loss of substance of the body of the mandible or maxilla.  In order for a dental condition to be service connected for compensation purposes, there must be loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150 (2015).  Therefore, service connection for compensation purposes is not possible for the removal of tooth #8 (or any other tooth) due to in-service trauma, regardless of the positive opinion from the March 2015 VA examiner.  

For these reasons, the preponderance of the evidence is against Veteran's claim for service connection for a dental condition for compensation purposes is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B. Eye Disability

The Veteran has had the following eye disabilities during the appeal period, as noted by VA examiners: chalazion, blepharitis, pingueculae, and epiphora.  The first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  The Veteran was treated for conjunctivitis while on active duty.  The second element of a service connection is satisfied.  Id.  

As noted in prior Board remands, the March 2012, February 2013, and March 2014 VA eye examinations and accompanying negative opinions are inadequate.  However, the April 2015 VA examiner found that the Veteran's eye disability is at least as likely as not related to his active service.  In light of the fact that the three negative opinions are inadequate, the Board finds that based upon the April 2015 VA examination report, the preponderance of the evidence is in favor of service connection for an eye disability.  The nexus element of a service connection claim is satisfied and service connection is granted for an eye disability.  Id. 

C. Rhinitis

The Veteran asserts that his currently diagnosed allergic rhinitis is related to his service-connected sleep apnea.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that the Veteran also argues that his allergic rhinitis is caused by sinusitis.  However, sinusitis is not service-connected and therefore the Board will not address this theory of service connection.

The Veteran's VA and private medical records show that he has allergic rhinitis.  In September 2008, Dr. M. H., a private provider, stated that the Veteran had perennial allergic rhinitis due to dust mite exposure.  Dr. M. H. reviewed the Veteran's STRs and noted that he had shortness of breath in December 1978, a viral syndrome in May 1979 and October 1979, a upper respiratory infection in February 1980, and diarrhea in January 1981.  Dr. M. H. noted that other than these there were "[n]o other instances of allergic disease."  He diagnosed allergic rhinitis due to house mites and stated that, "[t]his is likely a longstanding allergic process that dates back many decades."  Dr. M. H.'s statement that the Veteran's rhinitis was a "longstanding" process is only slightly probative because he does not provide a date of onset or otherwise indicate that "longstanding" meant that it began in service.  

The Veteran underwent a VA examination in August 2013.  The examiner diagnosed allergic rhinitis.  He stated, "[b]y definition, allergic rhinitis is caused by allergens, and not secondary to sleep apnea.  There is nothing about sleep apnea that would make this worse."  The examiner concluded that the Veteran's allergic rhinitis was not caused or aggravated by sleep apnea.  The August 2013 examiner's opinion provides probative weight against the Veteran's claim because it identifies allergens as the cause and notes that sleep apnea does not aggravate rhinitis.  

In April 2015, the Veteran underwent a second VA examination.  The examiner diagnosed allergic rhinitis and noted that he had two viral upper respiratory infections in service.  He also stated that the STRs were negative for mention of seasonal or perennial allergies.  He also noted that in September 1983 and October 1987 questionnaires, the Veteran denied having ear, nose or throat trouble or hay fever or sinus problems.  The Veteran reported that he began having nasal allergy problems while serving in Germany in 1979 through 1981 and that it had been a problem since that time.  However, the examiner stated that, "[h]e was in the artillery, so there was nothing about his service that would have made nasal allergies more likely."  The examiner also disagreed with Dr. M. H.'s diagnosis of perennial allergies because he thought that it was not consistent with the Veteran's report of having worse allergies in spring and fall.  The examiner noted that Dr. M. H.'s statement that the allergic rhinitis "...likely dates back many decades is not based on evidence in [the Veteran's] records.  In addition, allergies may develop at any time in life (even later in life)."  The Board finds that the April 2015 VA examiner's opinion provides probative weight against the Veteran's claim.  

The Veteran and his representative argue that his rhinitis was caused by his service-connected sleep apnea or his period of active service.  The Veteran is competent to report observable symptoms such as a runny nose.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report recurrent symptoms.  However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether his allergic rhinitis was caused by his period of active service or his service-connected sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's allergic rhinitis requires medical inquiry into biological processes and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, his assertion has been investigated by competent medical examinations and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the persuasive value of his lay opinion is low.  

The medical evidence outweighs the lay evidence.  The Board finds that the preponderance of the evidence is against service connection for allergic rhinitis on both a direct and secondary basis.  38 U.S.C.A. § 5107(b) (West 2014).  Service connection for allergic rhinitis is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


IV. Entitlement to an Initial Disability Rating in Excess of 10 Percent for Right Foot Plantar Fasciitis and Pes Planus Prior to August 29, 2011

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection on February 4, 2010.  

In August 2011, the AOJ granted service connection for right foot plantar fasciitis and pes planus, and assigned an initial 10 percent rating effective February 4, 2010.  His right foot plantar fasciitis and pes planus was evaluated under Diagnostic Code 5276, which contemplates pes planus.  

Under Diagnostic Code 5276, a 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a (2015).  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent evaluation if it is unilateral.  Id.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

In January 201, Dr. H. T., a private podiatrist, noted that the Veteran had right heel pain.  The Veteran discussed his foot problems in service and his post-service foot pain when getting out of bed in the mornings as well as throughout the day after sitting.  He did not use a gait assistive device.  Upon examination, he had pain related to his post-service Achilles tendon repair.  He also had pain to palpation of the plantar medial tubercle calcaneal tuberosity extending distalward along the medial band of the plantar fascia.  He did not have ecchymosis or edema.  His right heel was asymptomatic.  His medial longitudinal arch was decreased from normal.  Dr. H. T. diagnosed pes planus and plantar fasciitis, as well as gastrocnemius equinus due to an Achilles tendon rupture with surgical repair.  She encouraged the Veteran to do stretching exercises and to use an orthotic.  

In March 2010, Dr. H. T. noted that the Veteran had right foot pain.  She noted that the Veteran used orthotics, icing, stretching, and education on proper shoe gear wear as treatment.  He planned to go to physical therapy.  She stated that the Veteran's disability could be managed conservatively.  

An April 2010 private medical record from P. M., MA, notes that the Veteran complained of heel pain that was worse with walking and long periods of standing.  Bilateral plantar fasciitis was diagnosed.  His foot posture was normal and his arches were "well maintained."  An x-ray showed small bilateral heel spurs.  He did not have pain over the tarsal tunnel and PT nerve.  There was no pain at insertion of the Achilles or PT tendons.  He had some tenderness at the origin of the plantar fascia, more severe in the right foot.  The x-ray was "possibly" consistent with atrophy of the plantar fat pad.  

In June 2011, the Veteran underwent a VA examination for the purposes of establishing service connection for right foot pes planus and plantar fasciitis.  He complained of persistent pain on the plantar aspect of his right foot under his heel.  He stated that he could walk approximately two blocks.  He used ice and took ibuprofen when his pain was exacerbated.  He stated that he had some stiffness in his foot but denied swelling and mild weakness.  He wore orthotics, and reported that they helped relieve his symptoms.  

Upon examination, he had a scar as result of his surgery for a post-service Achilles tendon injury.  His gait was normal.  He had calluses around the medial aspect of his heels.  He did not have unusual shoe wear.  He was able to bear weight and toe raise.  He had slight valgus hindfoot alignment.  The examiner stated that his pes planus corrected with toe raise.  There was no pain on with the hindfoot to normal alignment.  His hindfoot valgus was three to five degrees.  He had pain at the insertion of the proximal plantar fascia.  

The Veteran also reported numbness in his right heel that was not problematic prior to his July 2007 right Achilles tendon repair surgery that was the result of a July 2007 injury.  The examiner opined that the symptoms related to his right Achilles tendon rupture were not related to his pes planus and that the injury may have occurred regardless of the condition of his foot.  

The Veteran submitted lay statements expressing disagreement with the 10 percent rating assigned for his right foot disability.  His assertions involved his in-service symptoms, which are not pertinent to the assigned disability rating.  He also argued that his right foot disability should have been rated as bilateral, rather than unilateral.  The issue of an earlier effective date for the grant of service connection for a left foot disability will be discussed below.  He does not provide specific assertions, but rather generally argues that his disability rating should be higher.  

The evidence of record prior to August 29, 2011, does not support a 20 percent disability rating for unilateral pes planus and plantar fasciitis under Diagnostic Code 5276.  The evidence does not show that there is objective evidence of marked deformity.  Additionally, there was no painful movement and use accentuated.  However, he did report pain at the insertion of the plantar fascia.  He denied swelling.  The June 2011 VA examiner stated that the Veteran had heel calluses.  Although the Veteran's pes planus causes some of the symptoms listed in the 20 percent rating criteria, the evidence shows that prior to August 29, 2011, his disability was not severe.  Dr. H. T. stated that it could be treated conservatively.  In April 2010 she stated that his foot posture was normal and his arches were "well maintained."  His gait was not abnormal.  He had pain but his pes planus was correctable with toe raise.  His valgus hindfoot alignment was described as "slight" at his June 2011 VA examination and there was no pain when it was corrected.  He used orthotics, but no assistive devices.  He was able to bear weight.  Significantly, foot pain is also contemplated by the 10 percent criteria.  The Board finds that even though some of his symptoms are contemplated by the 20 percent criteria, his disability picture prior to August 29, 2011 was not more accurately described as "severe."  Instead, it is more accurately described as "moderate."  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's right foot pes planus and plantar fasciitis does not more closely approximate a 20 percent rating under Diagnostic Code 5276.  38 C.F.R. §§ 4.7, 4.71a (2015).  

Turning to other potentially applicable Diagnostic Codes, the Board notes that the Veteran does not have service-connected weak foot, claw foot, anterior metatarsalgia (Morton's disease), hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277 through 5283 are not applicable.  38 C.F.R. § 4.71a (2015).  

When a condition is specifically listed in the rating schedule (pes planus, in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Id. at 337.  However, the Veteran's plantar fasciitis is service-connected and is not listed in the rating schedule.  Therefore, the Board will consider whether the Veteran is entitled to a separate rating under Diagnostic Code 5284 for his plantar fasciitis symptoms.  

Under Diagnostic Code 5284, other foot injuries, a 10 percent rating is warranted when the disability is moderate.  A 20 percent rating is warranted when the disability is moderately severe.  Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.  Prior to August 29, 2011, the Veteran did not have limitation of motion of his right foot.  

In this case, the Board notes that prior to August 29, 2011, the Veteran's symptoms are contemplated by Diagnostic Code 5276, other than pain specifically at the insertion of the plantar fascia.  However, "pain on manipulation and use of the feet" is one of the criteria for a 10 percent rating under Diagnostic Code 5276.  To compensate the Veteran for pain at the insertion of the plantar fascia and also for the more generally described "pain on manipulation and use of the feet" would amount to compensating him twice for the same symptom, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, a separate rating is not warranted under Diagnostic Code 5284 to compensate for his pain at the insertion of the plantar fascia that is the result of his service-connected plantar fasciitis.  

Additionally, the Veteran's disability does not warrant a change in Diagnostic Code to assign a 20 percent rating under Diagnostic Code 5284.  Diagnostic Code 5276 addresses his specifically diagnosed disability, pes planus.  Because the symptoms from his plantar fasciitis are also contemplated by Diagnostic Code 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's entire disability to 5284 because that would amount to rating his pes planus by analogy to other foot injuries.  See Copeland, 27 Vet. App. 333.  

Reviewing the evidence, the Board finds that prior to August 29, 2011, the overall disability picture for the Veteran's right foot pes planus and plantar fasciitis does not more closely approximate a 20 percent rating under Diagnostic Code 5726 or a separate rating under Diagnostic Code 5284 for symptoms from plantar fasciitis.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right foot pes planus with plantar fasciitis are contemplated by the schedular criteria set forth in Diagnostic Code 5276, which contemplate his foot pain, pes planus, and valgus alignment.  The Board acknowledges that the Veteran asserts his disability prevents him from being able to walk more than two blocks or stand for long periods of time.  However, the criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right foot pes planus and plantar fascitis, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Therefore, this impairment in his daily life is considered by the rating criteria by virtue of his being assigned a compensable disability rating.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

It is important to acknowledge that the Board is remanding a claim for entitlement to a TDIU.  Although both the extraschedular and TDIU aspects of the appeal may concern a Veteran's employability, the TDIU issue is not being remanded in this case due to an incomplete record regarding the effect of his service-connected disabilities on his employability.  Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  Rather, it is being remanded because it is inextricably intertwined with the other claims that are also being remanded.  Additionally, this case is distinguishable from Brambley because the Board has found that the schedular criteria adequately contemplate the level of the Veteran's right foot pes planus and plantar fasciitis and it need not address whether they result in marked interference with employment.  The Board is not maintaining "divergent positions concerning the completeness of the record."  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).    

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

V. Earlier Effective Date

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2015).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2015).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  In determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

There is no provision in the law for awarding an earlier effective date based on any assertion that an acquired disorder existed from the time of his military service.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In an August 2011 rating decision, the RO granted service connection for the Veteran's right foot disability, effective February 4, 2010, the date of his claim.  

In a November 2012 rating decision, the RO granted service connection for left foot plantar fasciitis and pes planus with a left plantar spur as secondary to his service-connected right foot plantar fasciitis and pes planus, and assigned an effective date of August 29, 2011, the date the RO found to be his date of claim for service connection for his left foot disability.  

In December 2012, the Veteran asserted that the effective date for the grant of service connection for his left foot disability should be February 4, 2010, the same effective date for service connection for his right foot.  He argued that at his June 2011 VA examination, both of his feet were diagnosed with pes planus, and therefore his left foot disability should have been granted service connection in the August 2011 rating decision that granted service connection for his right foot.  

The Veteran argued that the RO erred in its November 2012 rating decision when it concluded that there was "...no evidence of a claimed left foot condition at this time," because the June 2011 VA examination report noted bilateral pes planus.  He argued that he was not required to file a claim explicitly for his left foot disability and instead that under the pro-claimant nature of the VA system, the RO should have sympathetically read his February 4, 2010 claim as a claim for a bilateral foot disability instead of only a right foot disability.  

In his February 4, 2010 claim, the Veteran stated, "I would like to put in a claim for my right foot condition."  This was the only statement on the form.  The Court has held that, "[t]he law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In DeLisio, the Court noted that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing," Id. at 53, (citing Brokowsi v. Shinseki, 23 Vet. App. 79, 84 (2009)).  Further, the Court noted that a veteran "...is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.'" Id., (citing Brokowski, 23. Vet. App. at 86).  

In this case, the Veteran referred to a specific body part in February 2010, his right foot.  It is not reasonable to construe a claim where the Veteran refers to a specific body part to encompass another body part.  

The DeLisio Court held that, "when a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service, the Secretary generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability, and such that the effective date of benefits for the causal disability can be as early as the date of the pending claim."  DeLisio, 25 Vet. App. at 55.  

This case is distinguishable from DeLisio.  In DeLisio, the Veteran discussed symptoms in his claim.  In this case, the claimed condition on February 4, 2010, was the Veteran's right foot.  He did not discuss symptoms.  The June 2011 VA examination did not show that the right foot disability was caused by a left foot disability that could be connected to service.  Instead, the VA examiner found that bilateral pes planus was related to service.  Therefore, the RO did not have a duty to investigate the possibility of secondary service connection.  

The Veteran's February 4, 2010 statement shows that he clearly intended to claim service connection for a right foot condition, and only a right foot condition.  A sympathetic reading of his claim in this case could reasonably interpret this claim to mean any right foot condition, as opposed to a specific, technical diagnosis.  The RO could not have reasonably been expected to interpret the statement, "I would like to put in a claim for my right foot condition" to also mean a left foot condition.  

Even though the June 2011 VA examiner opined that the Veteran's pes planus, which he had diagnosed as bilateral, as due to service, the clarity of the Veteran's February 2010 claim does not allow for a sympathetic reading of it to include the left foot.  The Board finds that the Veteran's February 4, 2010 claim is only for a right foot condition.  

In its November 2012 rating decision, the RO concluded that at the June 2011 examination, there was "...no evidence of a claimed left foot condition at the time," and that "[t]he examiner's opinion regarding service connection for plantar fasciitis and pes planus were in reference to your right foot."  Reviewing the June 2011 examination report, it is clear that the physician examined the Veteran's right foot, and noted that he was claiming a right foot condition.  However, the examiner diagnosed "right foot plantar fasciitis and bilateral pes planus deformity."  The examiner then opined, "...it is at least as likely as not that this problem with his chronic plantar fasciitis, pes planus deformity did begin in the military and has progressed over the years since that time."  The examiner did not limit his opinion to the right foot only.  Therefore, the Board finds that entitlement to service connection for bilateral pes planus and plantar fasciitis arose on a direct (not secondary) basis on June 21, 2011, the date of the VA examination.  Even if entitlement arose earlier, this would not impact the outcome of this decision because the date of claim is later than June 21, 2011.  

On August 29, 2011, the Veteran stated that he would like to "...file a claim for valgus pes planus and calluses of the left foot as a secondary condition to my right foot plantar fasciitis and bilateral pes planus deformity."  This constitutes a claim for a left foot disability as opposed to for specific left foot diagnoses, interpreting his statement in a sympathetic manner.  This is the date the RO chose as the effective date for the grant of service connection for the left foot disability.  It is later than the date that entitlement to the benefit arose.  .  

However, in a statement received on August 26, 2011, the Veteran disagreed with the 10 percent disability rating assigned for his right foot disability.  As part of his argument, he stated that the issue should not be phrased "right foot plantar fasciitis and pes planus," but instead should have been "right foot plantar fasciitis and bilateral pes planus deformity."  Reading this statement sympathetically, the Board finds that the Veteran's use of the word "bilateral" reasonably showed that he intended to state that the RO should have included his left foot as part of the disability rating.  Therefore, the Board finds that the date of claim for his left foot condition is August 26, 2011.  

Furthermore, even though the November 2012 rating decision contained erroneous reasoning (that there was no evidence of a left foot condition at the June 2011 VA examination), this error does not impact the effective date for service connection for a left foot disability because the Board has concluded that the Veteran's date of claim was August 26, 2011 and not February 4, 2010.  

For the period between June 21, 2011 through August 25, 2011, there is no communication from the Veteran that can be sympathetically interpreted as a claim for service connection for a left foot disability.  

Additionally, there is no communication from the Veteran prior to June 21, 2011 that could be interpreted as a claim for service connection for a left foot disability to render June 21, 2011 the later of the dates.  

Although the Board finds that entitlement to service connection for a left foot disability arose on a direct (not secondary) basis as a result of the June 2011 VA examination, the effective date for a grant of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  August 26, 2011 is later than June 21, 2011.  Therefore, the proper effective date is August 26, 2011, the date of the Veteran's claim for service connection for service connection for a left foot disability.  


ORDER

As no new and material evidence has been submitted, the claim for service connection for a left hip disability is not reopened.

Service connection for a dental condition for compensation purposes is denied.  

Service connection for an eye disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for allergic rhinitis is denied.  

An initial disability rating in excess of 10 percent for right foot plantar fasciitis and pes planus prior to August 29, 2011 is denied.  

An effective date of August 26, 2011, but no earlier, for the grant of service connection for left foot plantar fasciitis and pes planus with left foot plantar spur and first metatarsophalangeal (MTP) joint arthritis is granted. 





REMAND

Remand is necessary in this case for the following reasons.  

The following issues were denied in the June 2015 rating decision: (1) entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 23, 2015, and to a disability rating in excess of 20 percent thereafter; (2) entitlement to service connection for left arm and hand numbness; (3) entitlement to service connection for DDD of the cervical spine; and (4) entitlement to service connection for a left ankle disability.  

The following issues were denied in the August 2015 rating decision: (1) whether new and material evidence has been received to reopen a claim for service connection for bilateral hammertoes, to include as secondary to a service-connected low back disability; (2) whether new and material evidence has been received to reopen a claim for service connection for bilateral shin splints; (3) whether new and material evidence has been received to reopen a claim for service connection for bilateral hallux valgus, to include as secondary to a service-connected low back disability; (4) whether new and material evidence has been received to reopen a claim for service connection for a bilateral hand disability; (5) whether new and material evidence has been received to reopen a claim for service connection for tinnitus; (6) whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected low back disability; (7) whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include pharyngitis, a larynx condition, and sinusitis; and (8) whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected low back disability.  

The Veteran filed a timely NOD to the June 2015 rating decision later in June 2015.  He filed a timely NOD to the August 2015 rating decision later in August 2015.  However, the AOJ has yet to promulgate a SOC with regard to the issues listed above.  These claims must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

With regard to the claim for service connection for GERD, the Veteran has asserted that the medication he takes for his service-connected low back disability causes his GERD.  The Veteran is competent to state that he experiences GERD symptoms when he takes his medication.  Additionally, his representative stated that the NSAIDs the Veteran takes for his back disability have a warning label on the bottle stating that they may cause reflux.  This assertion meets the low threshold to show there is an indication that his disability may be related to service.  McLendon, 20 Vet. App. at 83.  The record is not sufficient for the Board to address this theory of service connection.  Therefore, an opinion is needed.  On remand, the examiner will also be asked to clarify the August 2012 opinion regarding whether GERD is caused or aggravated by sleep apnea.  The examiner discussed multiple medical treatises, but employed speculative language in his opinion, decreasing its probative value.  

With regard to the Veteran's claim for a disability rating in excess of 30 percent for a bilateral foot disability, the Veteran underwent a VA examination in August 2015.  The AOJ has not considered this evidence in a Supplemental Statement of the Case.  38 C.F.R. § 19.31 (2015).  Therefore, remand is required.  

With regard to the TDIU claim, as the other matters being remanded may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of (1) entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 23, 2015, and to a disability rating in excess of 20 percent thereafter; (2) entitlement to service connection for left arm and hand numbness; (3) entitlement to service connection for DDD of the cervical spine; and (4) entitlement to service connection for a left ankle disability; (5) whether new and material evidence has been received to reopen a claim for service connection for bilateral hammertoes, to include as secondary to a service-connected low back disability; (6) whether new and material evidence has been received to reopen a claim for service connection for bilateral shin splints; (7) whether new and material evidence has been received to reopen a claim for service connection for bilateral hallux valgus, to include as secondary to a service-connected low back disability; (8) whether new and material evidence has been received to reopen a claim for service connection for a bilateral hand disability; (9) whether new and material evidence has been received to reopen a claim for service connection for tinnitus; (10) whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected low back disability; (11) whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include pharyngitis, a larynx condition, and sinusitis; and (12) whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, to include as secondary to a service-connected low back disability.  

2. Return the Veteran's claims file to the examiner who conducted the August 2012 GERD examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was proximately due to or the result of his service-connected sleep apnea or low back disability, including the medication he takes for his low back disability.

ii. Whether it is at least as likely as not that GERD was aggravated beyond its natural progression by his service-connected sleep apnea or low back disability, including the medication he takes for his low back disability.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  With regard to the relationship between GERD and sleep apnea, the examiner should clarify the August 2012 opinion because of its use of speculative language. 

d. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal to the Board, including the TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


